United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
DEPARTMENT OF JUSTICE, DRUG
ENFORCEMENT ADMINISTRATION,
Springfield, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1053
Issued: January 8, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On April 12, 2019 appellant, through counsel, filed a timely appeal from a March 25, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the March 25, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish that her diagnosed
conditions were causally related to the accepted March 19, 2014 employment incident.
FACTUAL HISTORY
This case was previously before the Board.4 The facts and circumstances as set forth in
the Board’s prior decision are incorporated herein by reference. The relevant facts are as follows.
On March 24, 2014 appellant, then a 50-year-old account technician, filed a traumatic
injury claim (Form CA-1) alleging that on March 19, 2014 she sustained an injury when she was
struck by a gate as she was entering the worksite while in the performance of duty. She reported
getting hit on the nose by the gate and sustaining a neck and shoulder injury, nose fracture, extreme
swelling of the face, and a bruised neck and collar bone. Appellant first sought emergency medical
treatment on March 19, 2014.
In an April 29, 2014 progress note, Dr. Matthew Clarke, Board-certified in family
medicine, noted that he had treated appellant for neck and back complaints.
In a May 21, 2014 attending physician’s report (Form CA-20) and a prescription note, John
Mullin, a certified physician assistant, documented appellant’s treatment.
In a May 13, 2014 report, Dr. Lily Belfi, a Board-certified diagnostic radiologist, provided
diagnostic findings pertaining to an x-ray of the cervical spine. An impression of mild grade 1
retrolisthesis of C4-5, moderate left-sided neural foraminal narrowing at C4-5, and mild left-sided
neuroforaminal narrowing at C3-4 and C5-6 was noted.
In a June 18, 2014 note, Dr. Jean Xiao, Board-certified in internal medicine, reported that
appellant was unable to work due to a work-related condition sustained on March 19, 2014. He
diagnosed neck and back pain and provided work restrictions.
In a development letter dated June 24, 2014, OWCP notified appellant that her claim was
initially administratively handled to allow medical payments as it appeared to involve a minor
injury resulting in minimal or no lost time from work. However, appellant’s claim had been
reopened because a claim for wage-loss compensation had been received. OWCP advised her of
the type of medical and factual evidence needed to establish her claim and afforded her 30 days to
respond.
In a June 18, 2014 narrative report, Dr. Xiao reported that appellant sustained a workrelated injury on March 19, 2014. He noted that she sustained injury to her neck, back, face,
shoulder, and hands when a gate fell on her.
In a June 29, 2014 form report, Dr. Xiao again reported that appellant was injured on
March 19, 2014 when she was performing accounting work. He diagnosed unspecified backache,
cervicalgia, and unspecified derangement of joint of shoulder region. When asked if the incident

4

Docket No. 16-0342 (issued July 26, 2016).

2

as described by appellant was the competent medical cause of her injury/illness, Dr. Xiao checked
the box marked “yes.”
In a July 9, 2014 Form CA-20, Dr. Michael Hearns, Board-certified in occupational
medicine, diagnosed traumatic neck pain, headaches, bilateral shoulder pain, and chest wall pain.
He noted that the injury occurred on March 19, 2014 when appellant was hit by a gate at her job.
Dr. Hearns checked the box marked “no” when asked if the condition was caused or aggravated
by the employment incident.
By decision dated July 25, 2014, OWCP denied appellant’s claim finding that the evidence
of record was insufficient to establish an injury because she had not submitted medical evidence
containing a diagnosis in connection with the accepted March 19, 2014 employment incident. It
noted that the medical evidence submitted contained a diagnosis of “pain” which is a symptom,
but not a diagnosed medical condition.
On August 11, 2014 appellant requested review of the written record before a
representative of OWCP’s Branch of Hearings and Review.
In support of her claim, appellant submitted medical reports dated March 19, 2014 by
Dr. Resa Lewiss, Board-certified in emergency medicine. Dr. Lewiss reported that appellant was
at work when a gate hit her on the nose and left shoulder. She diagnosed contusion at multiple
sites and noted the external cause of injury as accident on industrial premises.
Handwritten treatment notes dated March 26 through August 13, 2014 were also
submitted. While many of the reports did not contain a legible signature, it appears that some of
the reports were signed by Mr. Mullin.
In a June 5, 2014 diagnostic report, Dr. Belfi reported that an x-ray of the
acromioclavicular (AC) joint, facial bones, left shoulder, right shoulder, chest, and lumbar spine
revealed no acute fracture or dislocation.
In an August 11, 2014 Form CA-20, Dr. Hearns diagnosed herniated disc of the neck and
back. He checked the box marked “no” when asked if the conditions were caused or aggravated
by the employment activity, noting that appellant was hit by a gate.
In a September 26, 2014 report, Dr. Puneet S. Pawha, a Board-certified diagnostic
radiologist, provided findings pertaining to a magnetic resonance imaging (MRI) scan of the
cervical spine.
In an October 9, 2014 report, Dr. Houman Danesh, Board-certified in physical medicine
and rehabilitation, diagnosed cervical radiculopathy and left shoulder impingement.
By decision dated February 18, 2015, OWCP’s hearing representative affirmed the July 25,
2014 decision finding that the evidence of record failed to provide a medical diagnosis which could
be reasonably attributed to the March 19, 2014 employment incident.
On June 25, 2015 appellant, through counsel, requested reconsideration. Counsel argued
that the medical reports submitted were not properly considered or developed by OWCP and that
they established that her injury was causally related to the March 19, 2014 employment incident.
3

He referenced Dr. Xiao’s June 19, 2014 report as the basis for his claim. Counsel noted that the
physician provided a diagnosis of cervicalgia and also established that the diagnosed medical
condition was causally related to the work injury. No other evidence was submitted with his
arguments.
By decision dated November 3, 2015, OWCP denied appellant’s request for
reconsideration finding that she neither raised substantive legal questions nor included relevant
and pertinent new evidence.
On December 16, 2015 appellant, through counsel, appealed to the Board. By decision
dated July 26, 2016, the Board affirmed the November 3, 2015 decision finding that OWCP
properly denied her request for reconsideration of the merits of her claim pursuant to 5 U.S.C.
§ 8128(a).5
On May 8, 2017 appellant requested reconsideration of the claim before OWCP.
In support of her claim, appellant submitted medical reports dated November 23 and
December 10, 2015 from Dr. Stephen Silver, a Board-certified orthopedic surgeon. Dr. Silver
described the March 19, 2014 employment incident when she was walking into work through two
gates when the second gate fell and hit her hard; crushing her chest, head, and face. Appellant had
sought treatment for her conditions, but complained of continued neck and shoulder pain.
Dr. Silver reviewed diagnostic testing pertaining to the bilateral shoulders and recommended right
and left shoulder arthroscopy. A December 4, 2015 MRI scan of the right and left shoulder was
provided.
In a January 14, 2016 operative report, Dr. Silver noted a preoperative diagnosis of left
shoulder impingement, AC joint degenerative joint disease, and labral tear. He reported a
postoperative diagnosis of superior labrum complex tear, subacromial bone spur, and AC joint
spur. Appellant underwent surgical arthroscopy of the left shoulder, debridement, biceps tenotomy
of detached superior labrum, subacromial decompression, and distal clavicle excision.
In a June 8, 2017 operative report, Dr. Silver noted that he had performed appellant’s right
shoulder arthroscopy for the diagnosed conditions of right shoulder superior labral tear from
anterior to posterior, impingement, and AC joint degenerative joint disease.
By decision dated November 16, 2017, OWCP reviewed the merits of the claim, but denied
modification of its prior decision, finding that the evidence of record failed to provide a medical
diagnosis which could be reasonably attributed to the March 19, 2014 employment incident.
On February 2, 2018 appellant requested reconsideration.
In support of her claim, appellant submitted a January 19, 2018 narrative report from
Dr. Silver. Dr. Silver reported that she was under his care for treatment of left and right shoulders
due to a work-related injury in March 2014. He reported first evaluating appellant on
November 23, 2015 for a consultation when she was diagnosed with impingement of both
shoulders, indicating partial rotator cuff and labral tears. Dr. Silver explained that her conditions

5

Supra note 2.

4

required left and right shoulder surgery. He opined that appellant’s conditions were causally
related to her March 19, 2014 employment incident.
By decision dated May 1, 2018, OWCP affirmed the November 16, 2017 decision, as
modified, finding that the evidence of record established a diagnosed medical condition. It denied
the claim, however, for failing to establish that the diagnoses were causally related to the accepted
March 19, 2014 employment incident.
On March 20, 2019 appellant, through counsel, requested reconsideration of the May 1,
2018 decision. Counsel submitted a January 28, 2019 medical report from Dr. Silver in support
of the claim.
In his January 28, 2019 report, Dr. Silver described appellant’s March 19, 2014
employment incident. He discussed her course of treatment while under his care since
November 23, 2015, reviewed diagnostic studies, and summarized the results of her left and right
shoulder arthroscopy. Dr. Silver opined that appellant suffered an injury on March 19, 2014 when
a gate fell on top of her, injuring both shoulders. He reported that his examination findings and
the MRI scans were consistent with bilateral shoulder labral tears and impingement which was
trauma induced. Dr. Silver further noted that appellant underwent arthroscopy of the left shoulder
on January 14, 2016 and the right shoulder on June 8, 2017, which confirmed the labral tears and
impingement diagnoses. He opined that the injuries to both shoulders as described in his report
were directly and causally related to the employment injury suffered on March 19, 2014.
By decision dated March 25, 2019, OWCP denied modification of the May 1, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,6 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first

6

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
7

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
8

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

5

component is whether the employee actually experienced the employment incident that allegedly
occurred.9 The second component is whether the employment incident caused a personal injury.10
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve.11 The opinion of the physician must be based on a complete factual and
medical background, must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment incident.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her
diagnosed conditions were causally related to the accepted March 19, 2014 employment incident.13
The record reflects that following the March 19, 2014 employment incident appellant was
seen by Dr. Lewiss in a hospital emergency room. Dr. Lewiss’ March 19, 2014 hospital report
documented appellant’s history of injury, immediate medical treatment following the injury, and
noted diagnoses of multiple site contusions. However, she merely repeated the history of injury
as reported by appellant, without providing her own opinion regarding whether appellant’s
condition was work related. The mere recitation of patient history does not suffice for purposes
of establishing causal relationship between a diagnosed condition and the employment incident.14
Appellant was then treated by Drs. Clark and Xiao. Dr. Clark’s April 29, 2014 progress
note and Dr. Xiao’s reports dated June 18 through 29, 2014 lack probative value as these reports
failed to provide a firm medical diagnosis which could be related to the employment incident.15
While Dr. Xiao’s reports noted pain, backache and cervicalgia, pain and cervicalgia are considered
symptoms, not diagnoses and do not constitute a basis for payment of compensation.16
Dr. Hearns’ July 9 and August 11, 2014 form reports also do not provide support for a
work-related injury as he diagnosed herniated disc of the neck and back and checked the box
marked “no” when asked if the condition was caused or aggravated by the employment incident
when appellant was hit by a gate. As he does not relate her conditions to the March 19, 2014
employment incident, his reports are of no probative value.17

9

Elaine Pendleton, 40 ECAB 1143 (1989).

10

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

11

See K.C., Docket 17-1693 (issued October 29, 2018); Robert G. Morris, 48 ECAB 238 (1996).

12

S.S., Docket No. 18-1488 (issued March 11, 2019).

13

R.V., Docket No. 18-1037 (issued March 26, 2019).

14

J.G., Docket No. 19-1116 (issued November 25, 2019); see J.G., Docket No. 17-1382 (issued October 18, 2017).

15

A.B., Docket No. 18-0577 (issued October 10, 2018).

16

T.G., Docket No. 19-09904 (issued November 25, 2019); P.H., Docket No. 07-1016 (issued August 15, 2007).

17

See P.D., Docket No. 18-1461 (issued July 2, 2019).

6

While the October 9, 2014 report of Dr. Danesh provided a diagnosis of cervical
radiculopathy and left shoulder impingement, his opinion is of no probative value as he did not
provide a history of injury and he failed to provide an opinion on the cause of appellant’s
condition.18 The Board has held that medical evidence that does not offer an opinion regarding
the cause of an employee’s condition is of no probative value.19
OWCP also received medical reports dated November 23, 2015 through January 28, 2019
from Dr. Silver. Dr. Silver diagnosed bilateral shoulder impingement and labral tears, which he
opined were causally related to the March 19, 2014 employment incident. The Board finds that
the reports of Dr. Silver are not well-rationalized.20 While Dr. Silver provided a firm medical
diagnosis pertaining to the shoulders, he failed to provide a sufficient explanation, based on
medical rationale, on the cause of appellant’s condition, only generally noting that the labral tears
and impingement were trauma-induced.21 The Board has held that medical evidence that does not
offer supporting rationale regarding the cause of an employee’s condition is of limited probative
value.22 Dr. Silver’s general statement on causation failed to provide a sufficient explanation as
to the mechanism of injury pertaining to this traumatic injury claim, namely, how a falling gate
would cause tears and impingement to both shoulders.23 Without providing a rationalized opinion
explaining how physiologically the accepted employment incident caused or contributed to the
diagnosed conditions, his opinion is of limited probative value.24 As such, Dr. Silver’s report is
insufficient to meet appellant’s burden of proof.25
While OWCP also received a number of diagnostic studies, the Board has held that
diagnostic studies lack probative value as they do not address whether the employment incident
caused any of the diagnosed conditions.26 Such reports are therefore insufficient to establish
appellant’s claim.

18

K.G., Docket No. 18-1691 (issued May 1, 2019).

19
M.V., Docket No. 18-1132 (issued September 16, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018);
C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).
20

R.C., Docket No. 19-0376 (issued July 15, 2019).

21

H.A., Docket No. 18-1466 (issued August 23, 2019).

22

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

23

See T.H., Docket No. 18-1736 (issued March 13, 2019); R.R., Docket No. 16-1901 (issued April 17, 2017).

24

D.W., Docket No. 19-0968 (issued October 9, 2019).

25

K.L., Docket No. 18-1018 (issued April 10, 2019).

26

F.D., Docket No. 19-0932 (issued October 3, 2019).

7

The physician assistant notes are also of no probative value. Such healthcare providers are
not considered “physician[s]” as defined under FECA.27 Consequently, their medical findings
and/or opinions will not suffice for purposes of establishing entitlement to FECA benefits.28
The Board finds that the record lacks rationalized medical evidence establishing causal
relationship between the March 19, 2014 employment incident and appellant’s diagnosed
conditions.29 Thus, appellant has not met her burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
diagnosed conditions were causally related to the accepted March 19, 2014 employment incident.

27

5 U.S.C. § 8102(2) of FECA provides that the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. K.C., Docket No. 19-0834 (issued October 28, 2019); E.T., Docket No. 17-0265 (issued May 25, 2018)
(physician assistants are not considered physicians under FECA).
28

N.B., Docket No. 19-0221 (issued July 15, 2019).

29

K.L., Docket No. 18-1029 (issued January 9, 2019).

8

ORDER
IT IS HEREBY ORDERED THAT the March 25, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 8, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

9

